Citation Nr: 0820565	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  01-09 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the residuals of a head injury, to include headaches and 
vertigo.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979.  He also served in the Reserves on October 29, 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California, which, in pertinent part, 
granted service connection and a 10 percent rating for the 
residuals of a head injury, to include headaches and vertigo, 
effective from October 30, 1998.  The veteran appealed for 
the assignment of a higher rating.  

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the 
facts shown to exist during the separate periods of time.  
Id.  

By an October 2002 action, the Board returned this case to 
the RO for development of the evidence.  In December 2004, 
the Board remanded this case for additional development.  
This has been completed and will be discussed below.

In August 2002, while sitting at the RO, the veteran 
testified at a videoconference hearing before the 
undersigned.  A transcript of the hearing is associated with 
the veteran's claims folder.  




FINDINGS OF FACT

1.  From October 1998 to the present, purely subjective 
complaints of headaches and vertigo are shown, but without a 
diagnosis of multi- infarct dementia associated with brain 
trauma; such symptoms were classified as mild and 
nondisabling upon the most recent examination.

2.  A 10 percent rating for purely subjective complaints, 
such as headaches and dizziness, due to a head injury will 
not be combined with any other rating for a disability due to 
brain trauma. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
residuals of a head injury, to include headaches and vertigo, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8045; 
4.129, Diagnostic Code 9304 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2001 and January 2006 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in June 2001 and January 2006 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and received notice of the evidence needed to substantiate 
his claim, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 
Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  

In this case, the decision from which the appeal arises, that 
is, the February 2000 rating decision, predated the effective 
date of the VCAA in November 2000.  Thus, VCAA notice sent by 
the RO to the veteran in 2001 and 2006 obviously could not 
comply with the express timing requirements of the law as 
found by the Court in Pelegrini.  However, the Court has held 
that a supplemental statement of the case that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  
Here, the June 2002, August 2003, and January 2008 
supplemental statements of the case satisfy a readjudication 
decision as defined by the cited legal authority and they 
postdated the above notice letters.  Providing the veteran 
with adequate notice followed by a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.

With respect to the Dingess requirements, in the June 2001 
and January 2006 letters, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  The Board is 
cognizant of recent decisions of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) pertaining 
to prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that, once an error is identified by the 
Veterans Court, the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the earlier holding of the Veterans Court in Sanders that an 
appellant has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim; (2) requesting 
that the claimant provide any pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added.)

Despite the inadequate notice provided to the veteran on 
these latter two elements, such error is rebutted in this 
case because the Board's determination that the preponderance 
of the evidence is against establishing an initial rating in 
excess of 10 percent for the residuals of a head injury, to 
include headaches and vertigo, renders moot any question 
about an applicable rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  An error "whether 
procedural or substantive, is prejudicial when [it] affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 20 Vet. 
App. 537, 541-42 (2006); accord Sanders, supra.  That is, 
"the key to determining whether an error is prejudicial is 
the effect of the error on the essential fairness of the 
adjudication."  Id.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'"  see Id., at 121, and non-prejudicial 
error may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra; accord Dalton v. Nicholson, 21 Vet. 
App. 23, 30 (2007) (determining that no prejudicial error to 
veteran resulted in defective VCAA notice when the veteran, 
through his counsel, displayed actual knowledge of the 
information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ." 
Mayfield, supra, at 128.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c) (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive VA examinations in July 1999 and December 2007, which 
were thorough in nature and adequate for rating purposes.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 C.F.R. 
§§ 3.326, 3.327.      

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

In October 1998, while the veteran was serving in the 
Reserves, he sustained a motor vehicle accident.  Hospital 
records reflect that he was assessed with a concussion.  He 
also sustained an occipital abrasion, and had complaints of 
head pain.  No other abnormalities were noted.  In January 
1999, when the veteran sought treatment at the Naval Medical 
Center, he complained of "dizzy spells", headaches, and 
vertigo, sometimes accompanied by nausea.  Clinical findings 
included an unsteady gait and impoverished visual fixation 
during rotary stimulation.  The impression was of a closed 
head injury, with vertiginous symptoms, unsteady Romberg, and 
impoverished vestibular ocular reflex.    

In July 1999, the veteran underwent a VA examination which 
was conducted by QTC Services.  At that time, he stated that 
he had headaches four to five times a week and that they were 
mainly right-sided.  The headaches lasted two to three hours 
and were relived only by medication half of the time.  The 
veteran reported that he also experienced vertigo, with 
associated nausea.  He indicated that he worked at the VA, 
answering phones.  Upon neurological examination, the 
veteran's sensation was intact to touch.  In regard to motor, 
the veteran had 4.5/5 in the right lower extremity due to 
pain.  The veteran's gait was normal and his reflexes were 
symmetric.  The pertinent diagnosis was post-traumatic 
headache with vertigo.        

By a February 2000 rating action, the RO granted service 
connection for the residuals of a head injury, with headaches 
and vertigo.  The RO assigned a 10 percent disability rating 
under Diagnostic Codes 8045-9304, effective from October 30, 
1998, for the veteran's service-connected residuals of a head 
injury.  

In August 2002, the veteran suffered an accident involving a 
Jet Ski in which he hit his head.  He denied any loss of 
consciousness.  By February 2003, the veteran reported 
experiencing headaches at least once a month.  He described 
the headaches as sharp pain above eyelids (alleviated by 15- 
30 minutes rest).

At his August 2002 videoconference hearing, the veteran 
testified that he experienced headaches every day in the 
front of the head.  He took extra strength Tylenol and had to 
lie down sometimes (7 times a month) because of them.  At 
times, they interfered with employment.  According to the 
veteran, he also experienced vertigo about once a day.  He 
could usually remedy the vertigo fairly quickly because he 
could feel it coming on.  In regard to treatment, he had just 
being given Tylenol from the VA Medical Center (VAMC) in Long 
Beach.  He noted that he also saw a psychologist because he 
could not remember things, and that he had trouble with 
depression and irritability.  The veteran indicated that he 
had never been hospitalized for his residuals of a head 
injury.

In December 2007, the veteran underwent a VA examination.  At 
that time, the examiner noted that he had reviewed the 
veteran's claims file.  The examiner stated that according to 
the veteran, over the last week, he had experienced headaches 
every day.  Prior to a week ago, his headaches were of a 
frequency of a few times a week and relatively mild, not 
affecting activities of daily living.  The examiner indicated 
that the veteran did have infrequent severe stinging 
headaches which interfered with activities, perhaps one every 
few months.  The last severe headache occurred approximately 
two weeks ago.  The severe headaches were associated with 
nausea but no vomiting.  They were also associated with 
photophobia and sonophobia and when he had those types of 
headaches, he had to sit down and wait for them to go away.  
For the last week, the veteran had been taking Tylenol 
everyday, usually twice a day, for headaches.  The veteran 
noted that he could not remember having to take any sick days 
off from work because of his headaches.  The veteran's 
vertigo was infrequent and was exacerbated by any illness 
such as a cold or the flu.  The veteran was not taking any 
medications for his vertigo.  The veteran revealed that since 
the automobile accident, he had been having problems with his 
memory.  He stated that he could not remember recent events, 
such as what he did the day before.  The veteran indicated 
that he was still able to drive and did not get lost when he 
was driving.     

Upon mental status evaluation, the veteran was alert and 
oriented times four.  He was able to give an adequate history 
of his present illness and past medical history without 
evidence of attention or language impairments.  However, the 
veteran was somewhat vague for exact dates of events.  Light 
touch and pinprick were mildly reduced in the V1 distribution 
of the face on the right side, but sharp and dull 
discrimination were intact in that area.  There was no facial 
asymmetry.  Motor testing of the cranial nerve V was within 
normal limits.  On the Hallpike test, no vertigo or nystagmus 
was appreciated on rotation of the head to either side but 
the veteran noted some vertigo for a few seconds upon arising 
to a sitting position.  Further frontal lobe tests with a 
Luriea hand sequencing task was within normal limits for both 
arms.  The diagnoses were the following: (1) post-traumatic 
vascular headaches, (2) post-traumatic benign positional 
vertigo, mild, (3) post-traumatic vestibular imbalance with 
defect, more prominently on the right side, (4) post-
traumatic cognitive dysfunction with frontal lobe signs on 
neurological examination, and (5) peripheral neuropathy 
probably due to diabetes mellitus.  The examiner noted that 
the veteran had several manifestations of traumatic brain 
injury including mild headaches and vertigo.  According to 
the examiner, benign positional vertigo was a common sequelae 
of head trauma.  The examiner stated that the veteran's 
current symptoms were mild and non-disabling.     


III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2007), which is based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, but 
that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with the impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21 (2007).

As the veteran has taken issue with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  See 
Fenderson, 12 Vet. App. at 119, 126-27.  Thus, the Board must 
evaluate the relevant evidence since October 30, 1998.  

Service connection for residuals of a head injury, to include 
headaches and vertigo, has been established by RO action, 
effective from October 30, 1998.  Since that time, such 
disorder has been rated as 10 percent disabling under 
Diagnostic Codes 8045-9304.  

Where there is brain disease due to trauma, with purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, rating will be effected under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated Diagnostic Code.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045.  Purely subjective complaints, such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  Id.  This 10 percent rating will not be combined 
with any other rating for a disability due to brain trauma.  
Id.  Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  Id.  

The veteran contends that his service-connected residuals of 
a head injury are more disabling than evaluated.  He 
indicates that he has chronic headaches and vertigo.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

Examination and treatment reports compiled during the 
relevant period fail to identify the presence of purely 
neurological disabilities of the veteran, such as hemiplegia, 
seizures, facial nerve paralysis, or the like, resulting from 
his in-service head injury.  As such, there is no basis for 
the rating of the disability in question under Diagnostic 
Codes relating to purely neurological disablement, as set 
forth in 38 C.F.R. § 4.124a, DC 8000-8025, 8046-8914 (2007), 
including those pertaining to migraines.  Moreover, there is 
no showing of associated delirium, dementia, or an amnestic 
or other related cognitive disorder, as would warrant rating 
under 38 C.F.R. §§ 4.126, 4.130 (2006).  The Board recognizes 
that the veteran has problems with short term memory, and 
that the examiner in the veteran's December 2007 VA 
examination diagnosed the veteran with post-traumatic 
cognitive dysfunction with frontal lobe signs on neurological 
examination.  However, as noted above, there is no evidence 
of record showing that the veteran has associated delirium or 
dementia.  In the December 2007 VA examination report, the 
examiner noted that the veteran was alert and oriented times 
four.  He was also able to give an adequate history of 
present illness and past medical history without evidence for 
attention or language impairments.  Furthermore, the examiner 
stated that the veteran's current symptoms were mild and non-
disabling.  Thus, a rating under 38 C.F.R. §§ 4.126, 4.130 is 
not warranted.     

It is noted that the veteran is in receipt of the highest 
assignable evaluation available under Diagnostic Codes 8045-
9304 for purely subjective complaints, and that a rating in 
excess of 10 percent is not assignable under Diagnostic Code 
9304 in the absence of a diagnosis of multi- infarct 
dementia, as a consequence of brain trauma. In this instance, 
the record as a whole fails to identify the existence of 
multi-infarct dementia due to brain or head trauma throughout 
the period from October 1998 to the present.  Fenderson, 
supra.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the assignment of an initial 
rating in excess of 10 percent for the residuals of a head 
injury, to include headaches and vertigo.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that 
"the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


IV.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's residuals of a head injury which would take the 
veteran's case outside of the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).      



ORDER

Entitlement to an initial rating in excess of 10 percent for 
the residuals of a head injury, to include headaches and 
vertigo, is denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


